                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/21/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                                                               :
                              -v-                              :       1:20-cr-543-GHW
                                                               :
 WAYNE J. MORGAN and                                           :            ORDER
 WARREN M. WILDER,                                             :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As stated on the record during a status conference held on May 21, 2021, trial in this matter

will commence on February 7, 2022 at 9:00 a.m. The trial will take place in Courtroom 12C of the

United States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York, 10007.

         Pretrial motions by Defendants are due no later than August 27, 2021. The Government’s

opposition to any defense motions are due no later than September 17, 2021. Defendants’ replies, if

any, are due no later than September 24, 2021. The Court will hold a hearing on any defense

motions necessitating a hearing on November 23, 2021 at 11:00 a.m.

         The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than December 17, 2021. If any

motions in limine are filed, opposition papers are due no later than seven days after the date of

service of the motion. Reply papers, if any, are due no later than four days after the date of service

of the opposition. Courtesy copies of motions in limine should be submitted when the motions are

fully briefed. The Court will hold a final pretrial conference on January 20, 2022 at 11:00 a.m.

         The parties are further directed to submit (1) a proposed brief description of the case, to be
read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than

December 17, 2021. If the parties are unable to agree on the language of such a short overview,

they are directed to notify the Court of that fact by the same date.

        SO ORDERED.

Dated: May 21, 2021
                                                         __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
